DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:
In line 9, “one” should read “one electrode” for clarity.
In lines 14-15, “the first protective layer” should read “the porous first protective layer” for consistency.
Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  in line 3, “the rear end face” should read “the rear end face of the porous first protective layer” for consistency and clarity.  Appropriate correction is required.
Claims 3-5 are objected to because of the following informalities:  in line 2 of each claim, “the first protective layer” should read “the porous first protective layer” for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 5-6 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Moriyama et al. (US 2015/0276661 A1).
Regarding claim 1, Moriyama teaches a sensor element (sensor device 101, Figs. 1-2, para. [0040]) comprising:
an element body that includes an oxygen-ion-conductive solid electrolyte layer, the element body being in an elongated rectangular parallelepiped shape having a longitudinal direction (the sensor device 101 includes oxygen ion conductive solid electrolyte layers 1-6 and has a long rectangular parallelepiped shape having a longitudinal direction which is the front-back direction, Figs. 1-2, para. [0040]-[0041]);
a detection unit that has a plurality of electrodes disposed on a front-end side of the element body (an inner pump electrode 22, an outer pump electrode 23, an auxiliary pump electrode 51, a measuring electrode 44, and a reference electrode 42 are disposed in a front portion of the sensor device 101, Fig. 2, para. [0047], [0049], [0058], [0064]), and detects a specific gas concentration in a measurement-object gas (a measurement pump cell 41 comprising the measuring electrode 44 and the outer pump electrode 23 measures the NOx concentration of 
an outside electrode that is one of the plurality of electrodes and disposed on a first face which is a surface along the longitudinal direction of the element body (the outer pump electrode 23 is disposed a top surface of the sensor device 101 which is along the longitudinal direction, Fig. 2, para. [0040], [0049]); and
a porous first protective layer that is disposed on the first face and covers the outside electrode (a porous protective film 91 is disposed on the top surface of the sensor device 101 and covers the outer pump electrode 23, Fig. 2, para. [0078]),
wherein a surface area S of a rear end face of the first protective layer is greater than or equal to 0.9 mm2 (a rear end face of the porous protective film 91 includes rear end faces of the porous protective film 91 on the top surface, the undersurface, the left surface, and the right surface of the sensor device 101, Fig. 2, see Image 1 below, para. [0078]; in Example 1, a width of the sensor device 101 is 4 mm in the left-right direction, a vertical thickness of the sensor device 101 is 1.5 mm, and a thickness of the porous protective film 91 is 450 µm or 0.45 mm, Fig. 2, see Image 2 below, para. [0109], [0112]; the width and thickness of the sensor device 101 include the porous protective film 91, Figs. 1-2, para. [0079]; the surface area of each of the rear end faces of the porous protective film 91 on the top and bottom surfaces as shown by the two horizontal rectangles in Image 2 below is 3.1 mm × 0.45 mm = 1.395 mm2, and the surface area of each of the rear end faces of the porous protective film 91 on the left and right surfaces as shown by the two vertical rectangles in Image 2 below is 1.5 mm × 0.45 mm = 0.675 mm2, so the total surface area of the rear end face of the porous protective film 91 is 1.395 mm2 + 1.395 mm2 + 0.675 mm2 + 0.675 mm2 = 4.14 mm2, which is greater than 0.9 mm2).

    PNG
    media_image1.png
    463
    132
    media_image1.png
    Greyscale

Image 1. Annotated version of Fig. 3(g) of Moriyama. The rear end face of the porous protective film 91 is shaded with the dashed lines and also includes a part not shown behind the pictured sensor device that is on the same plane as the shaded part, such that the rear end face of the porous protective layer is found on four sides (top surface, the undersurface, the left surface, and the right surface) of the sensor device 101.

    PNG
    media_image2.png
    518
    1428
    media_image2.png
    Greyscale

Image 2. Illustrative drawing of the rear end face of the porous protective film 91 (shown as the four outer rectangles) and the dimensions.
Regarding claim 3, Moriyama teaches wherein a thickness T of the first protective layer is greater than or equal to 0.03 mm and less than or equal to 1 mm (in Example 1, the thickness of the porous protective film 91 is 450 µm or 0.45 mm, Fig. 2, para. [0112]).
Regarding claim 5, Moriyama teaches wherein the rear end face of the first protective layer has an inclination angle θ greater than or equal to 10˚ and less than or equal to 90˚ with respect to the first face (in Example 1, the porous protective film 91 is formed from a slurry S in a rectangular recessed portion 112 of a mold 110, Figs. 1-3, para. [0110]; since the recessed portion 112 is rectangular and Figs. 1-3 show that the rear end face of the porous protective film 91 and the top surface of the sensor device 101 are perpendicular and form a right angle, then Examiner interprets the inclination angle of the rear end face of the porous protective film 91 to be 90˚ with respect to the top surface).
Regarding claim 6, Moriyama teaches a gas sensor comprising the sensor element according to claim 1 (a gas sensor 100 includes the sensor device 101, Figs. 1-2, para. [0040], see rejection of claim 1 supra).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Moriyama et al. (US 2015/0276661 A1) as applied to claim 1 above.
Regarding claim 2, Moriyama teaches that the porous protective film 91 covers a region having a length L on the surface of the sensor device 101 from the front end face of the sensor 
Moriyama teaches that the length L depends on the area of the sensor device 101 exposed to a gas to be measured or the position of the outer pump electrode 23 and is in the range of 0 < length L < the longitudinal length of the sensor device 101 (Fig. 2, para. [0078]). Moriyama teaches wherein the length L is a result-effective variable. Specifically, Moriyama teaches that the length L controls the protection of the sensor device 101, prevents cracking of the sensor device 101, and prevents an oil component contained in the gas to be measured from adhering to the outer pump electrode 23 to thereby prevent degradation of the outer pump electrode 23 (Fig. 2, para. [0078]). Since these particular parameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the length L of the porous protective film of Moriyama such that a minimum distance D from a rear end of the outer pump electrode to a contact portion between the rear end face of the porous protective film and the top surface of the sensor device is greater than or equal .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moriyama et al. (US 2015/0276661 A1) as applied to claim 1 above, and further in view of Awano et al. (US 2007/0007136 A1).
Regarding claim 4, Moriyama teaches wherein the rear end face of the porous protective film 91 is flat (Figs. 1-3, para. [0078]), and a direction of the right and left is parallel to the first face and perpendicular to the longitudinal direction (a width direction is a left-right direction and is parallel to the top surface and perpendicular to the longitudinal direction, Figs. 1-2, para. [0040], [0078]). Moriyama fails to teach wherein the rear end face of the first protective layer has a shape curved to be recessed at a center between right and left.
Awano teaches that a porous protection layer 13 covers a front portion 101 containing the detection section of the gas sensor element 1 on both side faces and the tip end face, but not the entire periphery of the front portion 101 (Fig. 10, para. [0075], [0082]-[0083], see Fig. 10 which shows that the rear end face of the porous protection layer 13 has a shape curved to be recessed at a center between right and left side faces). Awano teaches that the porous protection layer prevents a water drop from depositing directly on the element body, and damage to the element body caused by water covering or pouring water thereupon can be effectively suppressed (para. [0012], [0026]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the rear end face of the porous protective film of Moriyama to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/MARIS R KESSEL/            Primary Examiner, Art Unit 1699